                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGG BOYDEN                               :     CIVIL ACTION
                                           :
      v.                                   :
                                           :
HLS II, LLC and ALICE CUMMINGS             :     NO. 18-3283

                                       ORDER

      NOW, this 2nd day of July, 2019, after a non-jury trial and upon consideration of

the Findings of Fact, it is ORDERED that JUDGMENT is entered in favor of defendant

Alice Cummings and against plaintiff Gregg Boyden.




                                               /s/ TIMOTHY J. SAVAGE J.
